DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered.

Response to Amendment
3. The amendment filed on March 1, 2021 has been fully considered. The amendment to instant claims 1 and 9 is acknowledged. The support for the amendment is found in instant specification ([0011], [0098], Fig. 12 of instant specification).  In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections are set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


4.  Claims 1, 6-9, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al, Institute of Engineering Innovation, School of Engineering, University of Tokyo, Annual Report, vol. 35, 1976 (based on English translation submitted in IDS on 06/14/16) in view of Koukitu et al (WO 2011/142402), Bohnen et al, Journal of Crystal Growth, 312 (2010) 2542-2550, and Ichinose et al (US 2006/0150891). 
It is noted that while the rejection is made over WO 2011/142402 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. 9,281,180 is relied upon. All citations to paragraph numbers, etc., below refer to US 9,281,180.

5.  As to instant claim 1, Mori et al discloses a method for epitaxially growing  β-Ga2O3 single crystal layer on a substrate, such as spinel or sapphire, from vapor phase, using Ga-HCl-O2-Ar vapor phase reaction at a temperature of 1000-1150ºC (p. 1, lines 1-6, 9-13; p. 5, lines 5-6), wherein Mori et al does not recite the presence or addition of any doping agent during the process of growing of the  β-Ga2O3 single crystal layer, and the β-Ga2O3  crystal layer grows as a colorless transparent β-Ga2O3  crystal layer (p. 8, last paragraph). Further, instant specification defines the term "Undoped" as meaning “that intentional doping is not carried out, and it does not deny the presence of unintentional impurities” ([0078]). That is, for the crystal layer to be “doped”, the doping agent should intentionally be added, which is not recited as being done by Mori et al. Therefore, the 2O3  crystal layer formed on the substrate of Mori et al appears to be undoped as well.

6.  The Ga-based gas is created using a reaction of metal Ga and a reactive gas HCl (p. 7, lines 4-5); oxygen was introduced in the form of O2 gas (p. 7, lines 1-10; also as to instant claim 1). The Ga gas is in the form of GaCl created by the reaction between metal Ga and the HCl gas (p. 9, lines 12-22), Ga temperature is 900ºC (p. 9, lines 19-20).  Both the oxygen gas O2 and Cl-containing gas were supplied as a mixture with argon as a carrier gas (p. 9, lines 21-22). The reaction for producing gallium chloride gas in taking place in the presence of argon gas, and thereby will intrinsically and necessarily, at least partially, be mixed with said argon gas and carried with it, as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

    PNG
    media_image1.png
    165
    607
    media_image1.png
    Greyscale


Since the GaCl produced in the step presented by equation 4 above is the main gallium chloride-based gas product used in the reaction of oxidation presented by equation 5 above, therefore, the partial pressure ratio of GaCl in said Ga-based gas will intrinsically necessarily be the highest, or would be reasonably be expected to be the highest. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

8.  Since the process of Mori et al is substantially the same as that claimed in instant invention, i.e. includes vapor phase epitaxial growth of β-Ga2O3 single crystal layer on a substrate using Ga halide and oxygen gases, and thus appears to be Halide Vapor Phase Epitaxy (HVPE) as defined in instant invention (see [0030] of instant specification), therefore, the process of Mori et al will intrinsically and necessarily lead to producing, at lead partially, or would be reasonably expected to lead to producing, at least partially,  the crystalline layered structure including a substrate and β-Ga2O3 single crystal layer on said substrate, as well. Since the use of a dopant is not mentioned, 2O3 single crystal layer will intrinsically and necessarily be undoped as well (as to instant claims 1 and 9).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

9.  Mori et al discloses the necessity of using GaCl gas for producing β-Ga2O3 crystal layer. Mori et al discloses the Cl-providing gas for producing GaCl gas being HCl, but does not recite the use of Cl2 as said Cl-providing gas.

10.  However, 
1)  Koukitu et al discloses the GaCl gas, used in crystal growth by HVPE, being produced by the reaction of (col. 5, lines 18-24; col. 4, lines 28-32):

    PNG
    media_image2.png
    41
    238
    media_image2.png
    Greyscale

The reaction is carried out at a temperature of 300-1,000ºC (col. 2, lines 48-51, col. 5, lines 30-57, as to instant claim 8); at partial pressure of chlorine of  5x10-4 atm (col. 8, lines 46-55) and in the presence of nitrogen gas, argon gas or a helium gas (col. 7, lines 9-11). Koukitu et al specifically teaches that producing the gallium chloride gas by a reaction of Ga with Cl2 shows advantageous of providing gallium chloride gas of high 
As shown in Fig. 5 of Koukitu et al, the product of the first step in the reaction of Ga with Cl2 comprises GaCl with the highest partial pressure. Comparing Fig.4 and Fig.5 of 
Koukitu et al demonstrates that the reaction of Ga with Cl2 provides the GaCl gas at the highest partial pressure ratio (Fig. 5 of Koukitu et al) without interfering H2 gas having slightly lower but close partial pressure ratio, as produced by using HCl gas (Fig.4 of Koukitu et al).

2)  Bohnen et al discloses a process of growth of Ga-based crystals on supports by HVPE, wherein Bohnen et al explicitly teaches the advantageous of substituting the HCl gas for Cl2 gas in producing GaCl gas by the reaction (p. 2548, left column):

    PNG
    media_image3.png
    86
    330
    media_image3.png
    Greyscale

Wherein Bohnen et al teaches that the Cl-Cl bond is weaker than the bond H-Cl 
(Table 1) and the GaCl formation will proceed more rapidly when Cl2 is supplied to the source, which will further increase the efficiency of the GaCl formation reaction (p. 2548, left column, lines 31-45) and lead to increased GaCl concentration above the growing Ga-based crystals (p. 2548, right column, line 14).

11. Since i) Mori et al requires the GaCl gas as the reactant gas used for producing β-Ga2O3 crystal layer, but discloses GaCl being produced using HCl gas; 
Koukitu et al teaches that GaCl gas may be produced not only using HCl gas, but Cl2 gas as well, wherein the GaCl produced in the presence of Cl2 has the highest partial pressure without interfering H2 gas (see Fig. 4 and 5 of Koukitu et al);
 iii) Bohnen et al explicitly teaches the advantageous of substituting H-Cl gas for Cl2 in producing GaCl gas used in HVPE since, due to the weaker Cl-Cl bond versus H-Cl bond, there is an increase in efficiency of the GaCl formation leading to rapid increase in the concentration of GaCl gas above the growing Ga-based crystals,  
therefore, based on the combined teachings of Bohnen et al, Koukitu et al and Mori et al, it would have been obvious to a one of ordinary skill in the art to modify, or obvious to try to modify the process of Mori et al by using Cl2 gas, instead of HCl gas, to produce GaCl gas, i.e. to produce, or obvious to try to produce the GaCl gas in the process of Mori et al by the reaction of Ga with Cl2 at a temperature of as high as 1,000ºC and chlorine pressure of 5 x 10-4 atm, as well, so to eliminate the production of H2 gas and ensure that only GaCl has the highest partial pressure ratio without the presence of H2 having the partial pressure ratio close to that of GaCl, and to increase efficiency of the GaCl formation leading to rapid increase in the concentration of GaCl gas above the growing Ga-based crystals, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under US 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under US 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
 (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  MPEP 2141.

12.  Mori et al discloses the substrate used for said crystal growing being the spinel or sapphire, but does not recite said substrate being Sn-doped n-type β-Ga2O3- based further having a plane orientation of (010), (-201), (001), or (101),  and does not specify the carrier concentration in the formed crystal film.

13.  However, Ichinose et al discloses a method for growing β-Ga2O3 single crystal thin film on a substrate comprising β-Ga2O3 by using a physical vapor-phase growth method ([0128], [0159]), in the presence of oxygen gas ([0086]), wherein the crystal growth is easily controlled ([0016], to produce Ga2O3- light-emitting devices ([0023]); 
2O3 substrate comprises n-type conductivity which is achieved by doping the β-Ga2O3 with an n-type dopant such as Sn ([0136]-[0137]) and is having 
<010> or <001> plane orientations (Abstract, [0137], [0069], [0073], as to instant claims 7 and 21).  Ichinose et al further teaches that by changing an oxygen partial pressure and oxygen flow rate during growth, the conductivity of the substrate and crystal growth layer can be varied and the carrier concentration can be controlled to be 1016 /cm3 ([0140], [0141], [0143]). Oxygen concentration is changed between 1-20% ([0171]). Furthermore, Ichinose et al teaches that by changing the oxygen concentration, it is possible to control the carrier concentration of the β-Ga2O3 single crystal layer and specifies the carrier concentration of 1 x1016 /cm3 ([0171]).
Though Ichinose et al does not explicitly recite the residual carrier concentration in the β-Ga2O3 single crystal layer being 3 x 1015 atoms/cm3 (i.e. 0.3 x1016 /cm3), it is examiner’s position that even the values of the carrier concentration of 1 x1016 /cm3 of Ichinose et al are very close to the values of the residual carrier concentration of 0.3 x1016 /cm3 of instant claims that one of ordinary skill in the art would have expected the same properties.  The residual carrier concentration of the β-Ga2O3 single crystal layer 
of Ichinose et al would have been reasonably expected to be even less than the carrier concentration of 1 x1016 /cm3. Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Since PTO cannot conduct experiments the proof of burden is shifted In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

14.  Thus, since the specific conductivity and carrier concentration of the Ga2O3 layers can be altered by changing the specific partial pressure/ concentration of oxygen gas, as taught by Ichinose et al, therefore, based on said teachings of Ichinose et al, and depending on the desired residual carrier concentration and end-use of the β-Ga2O3 multilayer product,  it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific partial pressure/concentration of the oxygen gas and further the initial concentration of the carrier, so to produce the β-Ga2O3 –layered structure having desired layers each having desired residual carrier concentration, as well, thereby arriving at the present invention (as to instant claims 6). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

15.  Since both Mori et al and Ichinose et al are related to methods for vapor phase growth of the β-Ga2O3 single crystal layer on substrates, and thus belong to the same field of endeavor, wherein Ichinose et al discloses the substrate being β-Ga2O3 substrate comprising n-type conductivity which is achieved by doping the β-Ga2O3 with Sn n-type dopant, to be used in light-emitting devices capable of emitting light in UV region (Abstract), therefore, based on the combined teachings of Mori et al and Ichinose et al, it would have been obvious to a one of ordinary skill in the art to choose and use, or obvious to try to use, at least partially,  the Sn-doped n-type β-Ga2O3 substrate in a plane orientation of (001) as the substrate in the method of Mori et al, so that the crystal layered structure produced by the method of Mori et al can be used in light-emitting devices as well, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). It would have been further obvious to a one of ordinary skill in the art to use the oxygen in the process of Mori et al at a concentration as taught by Ichinose et al, and further adjust the oxygen concentration so to produce the β-Ga2O3 –based light emitting device capable of emitting light in UV region and having a low residual carrier concentration such as not more than 3 x 1015 /cm3, as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

16.  Thus, the HVPE process of Mori et al in view of Koukitu et al, Bohnen et al and Ichinose et al comprises growing β-Ga2O3 single crystal layer on a Sn-doped n-type β-Ga2O3 substrate in a plane orientation of (001) by  i) producing GaCl gas by reacting of -4 atm in the presence of inert gas, followed by ii) reacting such produced GaCl gas with O2 gas to form the β-Ga2O3 crystal layer on said substrate.  

17.  Since the process of Mori et al in view of Koukitu et al, Bohnen et al and Ichinose et al is substantially the same as that claimed in instant invention (see paragraphs [0078]-[0079] of instant specification), i.e. includes vapor phase epitaxial growth of β-Ga2O3 single crystal layer on a Sn-doped n-type β-Ga2O3 substrate using Ga halide and oxygen gases, also including the use of Cl2 gas for producing said Ga halide gas, and thus appears to be Halide Vapor Phase Epitaxy (HVPE) as defined in instant invention (see [0030] of instant specification), therefore, the process of Mori et al in view of Koukitu et al, Bohnen et al and Ichinose et al will intrinsically and necessarily lead to producing, or would be reasonably expected to lead to producing, at least partially,  the crystalline layered structure including the Sn-doped n-type β-Ga2O3 substrate and undoped  β-Ga2O3 single crystal layer at least partially including Cl in concentration of 1 x1016 to 5 x 1016 atoms/cm3 on said Sn-doped n-type β-Ga2O3 substrate, and having the same properties as those claimed in instant invention, i.e.  the residual carrier concentration in said undoped  β-Ga2O3 single crystal layer of not more than 3 x 1015 atoms/cm3 as well (as to instant claims 1, 9, 19); Si concentration in the undoped β-Ga2O3 single crystal layer less than Si concentration in the Sn-doped n-type β-Ga2O3 substrate (as to instant claim 20) as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

18.  Further, since the specific residual carrier concentration depends on the used oxygen concentration and also on the initial carrier gas concentration,  it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the oxygen concentration and/or initial carrier gas concentration in the process of Mori et al in view of Koukitu et al, Bohnen et al and Ichinose et al, so to produce the β-Ga2O3 single crystal layer having a desired low residual carrier concentration, as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

19. Claims 1, 6-9, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al, Institute of Engineering Innovation, School of Engineering, University of Tokyo, Annual Report, vol. 35, 1976 (based on English translation submitted in IDS on 06/14/16) in view of Koukitu et al (WO 2011/142402), Bohnen et al, Journal of Crystal Growth, 312 (2010) 2542-2550, and Ichinose et al (US 2006/0150891), in further view of Sasaki (WO 2013/080972).

It is noted that while the rejection is made over WO 2013/080972 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. 2014/0331919 is relied upon. All citations to paragraph numbers, etc., below refer to US2014/0331919.

20. The discussion with respect to Mori et al, Institute of Engineering Innovation, School of Engineering, University of Tokyo, Annual Report, vol. 35, 1976 (based on English translation submitted in IDS on 06/14/16) in view of Koukitu et al (WO 2011/142402), Bohnen et al, Journal of Crystal Growth, 312 (2010) 2542-2550, and Ichinose et al (US 2006/0150891), set forth in paragraphs 4-18 above is incorporated here by reference.

21.  Though Mori et al in view of Koukitu et al, Bohnen et al and Ichinose et al do not explicitly recite the residual carrier concentration being no more than 3 x 1015 atoms/cm3,
Sasaki discloses a method for producing a Ga2O3  crystal layer on Ga2O3 substrate by epitaxial growth, wherein Sasaki  explicitly teaches that the carrier concentration in the Ga2O3 single crystal layer can be controlled by the temperature of the process ([0042], [0030]), to provide the specific carrier concentration of as low as 1x1014 /cm3 ([0042]).
2O3  crystal layer epitaxially grown on Ga2O3 substrate can be controlled not only by the oxygen concentration, but further by the temperature of the process, as shown by Sasaki, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Sasaki and Mori et al in view of Koukitu et al, Bohnen et al and Ichinose et al, and to further control, or obvious to try to control and adjust the temperature of the process in addition to controlling the oxygen concentration in the process of Mori et al in view of Koukitu et al, Bohnen et al and Ichinose et al, so to produce the Ga2O3  crystal layer having a desired low carrier concentration such as low as 1x1014 /cm3, as taught by Sasaki and residual carrier concentration of not more than 3 x 1015 /cm3 as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(B) Simple substitution of one known element for another to 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

23.  Since the process of Mori et al in view of Koukitu et al, Bohnen et al, Ichinose et al and Sasaki is substantially the same as that claimed in instant invention (see paragraphs [0078]-[0079] of instant specification), i.e. includes vapor phase epitaxial growth of β-Ga2O3 single crystal layer on a Sn-doped n-type β-Ga2O3 substrate using Ga halide and oxygen gases, also including the use of Cl2 gas for producing said Ga halide gas, and thus appears to be Halide Vapor Phase Epitaxy (HVPE) as defined in instant invention (see [0030] of instant specification), therefore, the process of Mori et al in view of Koukitu et al, Bohnen et al, Ichinose et al and Sasaki will intrinsically and necessarily lead to producing, or would be reasonably expected to lead to producing, at least partially,  the crystalline layered structure including the Sn-doped n-type β-Ga2O3 substrate and undoped  β-Ga2O3 single crystal layer at least partially including Cl in concentration of 1 x1016 to 5 x 1016 atoms/cm3 on said Sn-doped n-type 2O3 substrate, and having the same properties as those claimed in instant invention, i.e.  the residual carrier concentration in said undoped  β-Ga2O3 single crystal layer of not more than 3 x 1015 atoms/cm3 as well (as to instant claims 1, 9, 19); Si concentration in the undoped β-Ga2O3 single crystal layer less than Si concentration in the Sn-doped n-type β-Ga2O3 substrate (as to instant claim 20) as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

24.  Claim 9, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al, Institute of Engineering Innovation, School of Engineering, University of Tokyo, Annual Report, vol. 35, 1976 (based on English translation submitted in IDS on 06/14/16) in view of Ichinose et al (US 2006/0150891) and Sasaki (WO 2013/080972). It is noted that while the rejection is made over WO 2013/080972 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. 2014/0331919 is relied upon. All citations to paragraph numbers, etc., below refer to US2014/0331919.

Mori et al discloses a method for epitaxially growing  β-Ga2O3 single crystal layer on a substrate, such as spinel or sapphire, from vapor phase, using Ga-HCl-O2-Ar vapor phase reaction at a temperature of 1000-1150ºC (p. 1, lines 1-6, 9-13; p. 5, lines 5-6), wherein Mori et al does not recite the presence or addition of any doping agent during the process of growing of the  β-Ga2O3 single crystal layer, and the β-Ga2O3  crystal layer grows as a colorless transparent β-Ga2O3  crystal layer (p. 8, last paragraph). Further, instant specification defines the term "Undoped" as meaning “that intentional doping is not carried out, and it does not deny the presence of unintentional impurities” ([0078]). That is, for the crystal layer to be “doped”, the doping agent should intentionally be added, which is not recited as being done by Mori et al. Therefore, the β-Ga2O3 crystal layer formed on the substrate of Mori et al appears to be undoped as well.

26.  The Ga gas is in the form of GaCl created by the reaction between metal Ga and the HCl gas (p. 9, lines 12-22), Ga temperature is 900ºC (p. 9, lines 19-20).  Both the oxygen gas O2 and Cl-containing gas were supplied as a mixture with argon as a carrier gas (p. 9, lines 21-22). Since the β-Ga2O3 single crystal layer is formed using GaCl gas, therefore, it will intrinsically and necessarily comprise, at least partially, Cl as well.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

    PNG
    media_image1.png
    165
    607
    media_image1.png
    Greyscale


27.  Since the process of Mori et al is substantially the same as that claimed in instant invention, i.e. includes vapor phase epitaxial growth of β-Ga2O3 single crystal layer on a substrate using Ga halide and oxygen gases, and thus appears to be Halide Vapor Phase Epitaxy (HVPE) as defined in instant invention (see [0030] of instant specification), therefore, the process of Mori et al will intrinsically and necessarily lead to producing, at lead partially, or would be reasonably expected to lead to producing, at least partially,  the crystalline layered structure including a substrate and β-Ga2O3 single crystal layer on said substrate, as well. Since the use of a dopant is not mentioned, therefore, the formed β-Ga2O3 single crystal layer will intrinsically and necessarily be undoped as well.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

28.  Mori et al discloses the substrate used for said crystal growing being the spinel or sapphire, but does not recite said substrate being Sn-doped n-type β-Ga2O3- based further having a plane orientation of (010), (-201), (001), or (101),  and does not specify the residual carrier concentration in the formed crystal film.

29.  However, 
1)  Ichinose et al discloses a method for growing β-Ga2O3 single crystal thin film on a substrate comprising β-Ga2O3 by using a physical vapor-phase growth method ([0128], [0159]), in the presence of oxygen gas ([0086]), wherein the crystal growth is easily controlled ([0016], to produce Ga2O3- light-emitting devices ([0023]); 
wherein the β-Ga2O3 substrate comprises n-type conductivity which is achieved by doping the β-Ga2O3 with an n-type dopant such as Sn ([0136]-[0137]).
Ichinose et al further teaches that by changing an oxygen partial pressure and oxygen flow rate during growth, the conductivity of the substrate and crystal growth layer can be varied and the carrier concentration can be controlled to be 1016 /cm3 ([0140], [0141], [0143]). Oxygen concentration is changed between 1-20% ([0171]). Furthermore, Ichinose et al teaches that by changing the oxygen concentration, it is possible to control the carrier concentration of the β-Ga2O3 single crystal layer and specifies the carrier concentration of 1 x1016 /cm3 ([0171]).
Ichinose et al does not explicitly recite the residual carrier concentration in the β-Ga2O3 single crystal layer being 3 x 1015 atoms/cm3 (i.e. 0.3 x1016 /cm3), it is examiner’s position that even the values of the carrier concentration of 1 x1016 /cm3 of Ichinose et al are very close to the values of the residual carrier concentration of 0.3 x1016 /cm3 of instant claims that one of ordinary skill in the art would have expected the same properties.  The residual carrier concentration of the β-Ga2O3 single crystal layer 
of Ichinose et al would be reasonably expected to be even less than the carrier concentration of  1 x1016 /cm3 . Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

2) Sasaki discloses a method for producing a Ga2O3  crystal layer on Ga2O3 substrate by epitaxial growth, wherein Sasaki  explicitly teaches that the carrier concentration in the Ga2O3 single crystal layer can be controlled by the temperature of the process ([0042], [0030]), to provide the specific carrier concentration of as low as 1x1014 /cm3 ([0042]).

30.  Thus, since the specific conductivity and carrier concentration of the Ga2O3 layers can be altered by changing the specific partial pressure/ concentration of oxygen gas, Ichinose et al, and by controlling the temperature of the process, as taught by Sasaki, therefore, based on said teachings of Ichinose et al and Sasaki, and depending on the desired residual carrier concentration and end-use of the β-Ga2O3 multilayer product,  it would have been obvious to and within the skills of a one of ordinary skill in the art to modify, or obvious to try to modify the process of Mori et al  by making variations and optimizing by routine experimentation the specific partial pressure/concentration of the oxygen gas, the initial concentration of the carrier, and temperature of the process of Mori et al, as taught by Ichinose et al and Sasaki, so to produce the β-Ga2O3 –layered structure having desired layers each having desired residual carrier concentration, e.g. as low as 1x1014 /cm3 , or not more than 3 x 1015 atoms/cm3 as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

31.  Since Mori et al and Ichinose et al are related to methods for vapor phase growth of the β-Ga2O3 single crystal layer on substrates, and thus belong to the same field of endeavor, wherein Ichinose et al discloses the substrate being β-Ga2O3 substrate comprising n-type conductivity which is achieved by doping the β-Ga2O3 with Sn n-type dopant, to be used in light-emitting devices capable of emitting light in UV region (Abstract), therefore, based on the combined teachings of Mori et al and Ichinose et al, it would have been obvious to a one of ordinary skill in the art to use, or obvious to try to use, at least partially,  the Sn-doped n-type β-Ga2O3 substrate as the substrate in Mori et al, so that the crystal layered structure produced by the method of Mori et al can be used in light-emitting devices as well, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). It would have been further obvious to a one of ordinary skill in the art  to use the oxygen in the process of Mori et al at a concentration as taught by Ichinose et al, and further adjust the oxygen concentration so to produce the β-Ga2O3 –based light emitting device capable of emitting light in UV region and having a low residual carrier concentration not more than 3 x 1015 atoms/cm3, as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

32.  Since the process of Mori et al in view of Ichinose et al and Sasaki is substantially the same as that claimed in instant invention, i.e. includes vapor phase epitaxial growth of β-Ga2O3 single crystal layer on a Sn-doped n-type β-Ga2O3 substrate using Ga halide and oxygen gases, and thus appears to be Halide Vapor Phase Epitaxy (HVPE) as defined in instant invention (see [0030] of instant specification), therefore, the process of Mori et al in view of Ichinose et al and Sasaki will intrinsically and necessarily lead to producing,  or would be reasonably expected to lead to producing, at least partially,  the crystalline layered structure including the Sn-doped n-type β-Ga2O3 substrate and 2O3 single crystal layer on said Sn-doped n-type β-Ga2O3 substrate, and having the residual carrier concentration in said undoped  β-Ga2O3 single crystal layer of not more than 3 x 1015 atoms/cm3, at least partially including Cl in concentration of 1 x1016 to 5 x 1016 atoms/cm3 on said Sn-doped n-type β-Ga2O3 substrate, and Si concentration in the undoped β-Ga2O3 single crystal layer less than Si concentration in the Sn-doped n-type β-Ga2O3 substrate (as to instant claims 19, 20) as well.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

33.  Further, since the specific residual carrier concentration depends on the used oxygen concentration, on the initial carrier gas concentration, and temperature of the process, therefore, it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the oxygen concentration,  initial carrier gas concentration and temperature in the process of Mori et al in view of Ichinose et al and Sasaki, so to produce the β-Ga2O3 single crystal layer having a desired low residual carrier concentration, such as not more than 3x1015 atoms/cm3, as well, thereby arriving at the present invention.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
34.  Applicant's arguments filed on March 1, 2021 have been fully considered.  It is noted that in light of Applicant’s amendment all previous rejections are withdrawn, thus rendering applicant’s arguments moot. The new grounds of rejections necessitated by Applicant’s amendment are set forth above.

35. In addition it is noted that:
1) The above rejections are based on combination of references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

2) Rationale different from applicant is permissible. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993).

3) Since the process of Mori et al in view of Koukitu et al, Bohnen et al and Ichinose et al, discussed above, is substantially the same as that claimed in instant invention (see paragraphs [0078]-[0079] of instant specification), i.e. includes vapor phase epitaxial growth of β-Ga2O3 single crystal layer on a Sn-doped n-type β-Ga2O3 substrate using Ga halide and oxygen gases, also including the use of Cl2 gas for producing said Ga halide gas, and thus appears to be Halide Vapor Phase Epitaxy (HVPE) as defined in instant invention (see [0030] of instant specification), therefore, the process of Mori et al in view of Koukitu et al, Bohnen et al and Ichinose et al will intrinsically and necessarily lead to producing, or would be reasonably expected to lead to producing, at least partially,  the crystalline layered structure including the Sn-doped n-type β-Ga2O3 substrate and undoped  β-Ga2O3 single crystal layer having the residual carrier concentration in said undoped  β-Ga2O3 single crystal layer of not more than 3 x 1015 atoms/cm3 and Si concentration in the undoped β-Ga2O3 single crystal layer less than Si concentration in the Sn-doped n-type β-Ga2O3 substrate as well, especially since the use of Cl2 gas to produce GaCl gas is argued by Applicant to be the main reason for lower residual carrier concentration and lower Si concentration in the crystal film.

4) Instant specification does not provide a sufficient evidence of criticality in conducing the step of producing GaCl in the presence of Cl2 as the reason for providing the crystalline layered structure including the Sn-doped n-type β-Ga2O3 substrate and undoped  β-Ga2O3 single crystal layer having the residual carrier concentration in said undoped  β-Ga2O3 single crystal layer of not more than 3 x 1015 atoms/cm3, since 2 or HCl ([0035] of instant specification), and thereby it appears that HCl could also be used in the process in at least minor amount, to produce the undoped  β-Ga2O3 single crystal layer having residual carrier concentration of not more than 3 x 1015 atoms/cm3, as well.
5) Since methods for growing β-Ga2O3 single crystal thin film on different substrates, including Sn-doped n-type β-Ga2O3 substrate in <010> or <001> plane orientations, by a physical vapor-phase growth method in the presence of oxygen gas, to produce Ga2O3- light-emitting devices, is known in the art as taught by Ichinose et al, therefore, it would have been obvious to a one of ordinary skill in the art to modify the process of Mori et al by substitution of the sapphire/spinel substrates used by Mori et al for Sn-doped n-type β-Ga2O3 substrate, with  reasonable expectation of success since both Mori et al and Ichinose et al  are related to methods for growing β-Ga2O3 single crystal thin films by physical vapor-phase growth method on supports.
Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under US 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under US 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
 (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  MPEP 2141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764